Plaintiff in error was convicted in the county court of Oklahoma county of the unlawful possession of intoxicating liquor, to wit, 260 pints of beer, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for 30 days.
Judgment was rendered in said cause on the 4th day of November, 1931, at which time defendant was granted 40 days in which to make and serve case-made. On the *Page 325 
11th day of December, 1931, defendant was granted 40 days additional time in which to make and serve case-made, which time expired on the 20th day of January, 1932. On the 23d day of January, 1932, the court made an order attempting to extend the time in which to make and serve case-made for thirty days additional, but at no time made any order extending the time in which to file the appeal in this court. The appeal was not filed in this court until the 3d day of March, 1932.
In Mann v. State, 51 Okla. Cr. 6, 299 P. 237, this court said:
"An order extending time to make and serve a case-made does not automatically extend time within which to file appeal, and, unless order of extension of time to file appeal is made, it must be filed within the 60 days provided by section 2808, Comp. Stat. 1921."
There is another reason why this appeal must be dismissed. It appears from the record that the time to make and serve case-made expired on the 20th day of January, 1932. It further appears that on the 23d day of January, 1932, the court attempted to extend the time within which to make and serve case-made. In Lyons v. State, 6 Okla. Cr. 581, 120 P. 665, this court said:
"Where the time for preparing a case-made fixed by the trial court has expired, no court has power to extend such time." Files v. State, 3 Okla. Cr. 418, 106 P. 555; Ledgerwood v. State, 4 Okla. Cr. 18, 109 P. 735; Williamson v. State,5 Okla. Cr. 43, 113 P. 232; Drake v. State, 7 Okla. Cr. 313,123 P. 568; Lundy v. State, 8 Okla. Cr. 291, 127 P. 707.
The trial court being without authority to further extend the time to make and serve case-made, and the appeal not having been filed in this court within the 60 days provided by law, this court obtained no jurisdiction. *Page 326 
The attempted appeal is therefore dismissed.
EDWARDS, J., concurs. DAVENPORT, P. J., absent, not participating.